Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-17-00665-CV

           Marco A. MONTEMAYOR, in his Official Capacity as Webb County Attorney,
                                      Appellant

                                                   v.

  WEBB COUNTY COMMISSIONERS COURT, Webb County Judge Tano Tijerina, in his
   Official Capacity, Webb County Commissioner John Galo, in his Official Capacity, Webb
             County Commissioner, Jesse Gonzalez, in his Official Capacity, et al.,
                                        Appellees

                      From the 341st Judicial District Court, Webb County, Texas
                                 Trial Court No. 2017CVK002307D3
                            Honorable Stephen Williams, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: November 1, 2017

DISMISSED

           Appellant has filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP.

P. 42.1(a)(1). Because the motion does not disclose an agreement of the parties regarding the

assessment of costs, we order all costs assessed against appellant. See TEX. R. APP. P. 42.1(d)

(absent agreement of the parties, costs are taxed against appellant).

                                                    PER CURIAM